           Case 1:19-cv-08655-LGS Document 43 Filed 06/01/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ULKA ROWE,                                                   :
                                            Plaintiff,        :
                                                              :   19 Civ. 8655 (LGS)
                            -against-                         :
                                                              :        ORDER
 GOOGLE LLC,                                                  :
                                            Defendant. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a telephonic conference is scheduled for June 4, 2020, at 10:40 a.m.;

        WHEREAS, on May 29, 2020 the parties filed a joint letter regarding remaining disputes

that require the Court’s attention to resolve (Dkt. No. 40). It is hereby

        ORDERED that the June 4, 2020, conference is CANCELED. It is further

        ORDERED that, with respect to the dispute regarding the production of Level 8 and 9

comparator information, Defendant shall also produce the “snapshot” for years 2018 and 2019.

Defendant shall also identify the Level (8 or 9) for each individual identified in the 2017, 2018

and 2019 snapshots. It is further

        ORDERED that, with respect to the dispute regarding the production of Level 10

comparator information, Defendants shall produce the requested information for the six VP/Head

of Industry roles under Mr. Shaukat. It is further

        ORDERED that, with respect to the dispute regarding Defendant’s ESI searches, this

dispute is premature as the parties have not yet met and conferred regarding the most recent of

Plaintiff’s proposals and Defendant’s counter-proposals. Any remaining dispute following

appropriate negotiation shall be raised with the Magistrate Judge. A referral will issue

separately. It is further

        ORDERED that, with respect to the dispute regarding Defendant’s redaction of “non-
          Case 1:19-cv-08655-LGS Document 43 Filed 06/01/20 Page 2 of 2


responsive, sensitive information,” this Court generally declines to permit the unilateral

redaction of purportedly irrelevant information. See, e.g., Christine Asia Co. v. Alibaba Grp.

Holding Ltd., 327 F.R.D. 52, 54 (S.D.N.Y. 2018) (“The weight of authority in this Circuit goes

against allowing a party to redact information from admittedly responsive and relevant

documents ‘based on that party's unilateral determinations of relevancy.’”) (citing cases);

Durling v. Papa John's Int'l, Inc., No. 16 Civ. 3592, 2018 WL 557915, at *9 (S.D.N.Y. Jan. 24,

2018) (“As guidance, the Court notes that redactions on grounds of non-responsiveness or

irrelevance are generally impermissible, especially where, as here, a confidentiality stipulation

and order . . . is in place.”); Johnson v. City of New York, No. 16 Civ. 6426, 2018 WL 276349, at

*3 (E.D.N.Y. Jan. 3, 2018) (“To the contrary, New York federal courts generally frown upon the

practice of redacting unresponsive or irrelevant information. It is not the practice of this court to

permit parties to selectively excise from otherwise discoverable documents those portions that

they deem not to be relevant. To do so would require a finding of ‘good cause’ based on a need

to protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense. Fed. R. Civ. P. 26(c).” (quotation marks omitted)). Defendant shall re-produce all

documents redacted for reasons other than privilege in non-redacted form. All remaining

redactions must be included in the privilege log. To the extent necessary to ensure any sensitive,

non-privileged information is protected, the parties may propose an amended protective order or

otherwise raise the issue with the Magistrate Judge.

       An amended case management plan and scheduling order will issue separately.

Dated: June 1, 2020
       New York, New York




                                                  2
